ICJ_140_ICERD_GEO_RUS_2009-12-11_ORD_01_NA_00_EN.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


   CASE CONCERNING APPLICATION
 OF THE INTERNATIONAL CONVENTION
 ON THE ELIMINATION OF ALL FORMS
     OF RACIAL DISCRIMINATION
       (GEORGIA v. RUSSIAN FEDERATION)


           ORDER OF 11 DECEMBER 2009




                 2009
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


   AFFAIRE RELATIVE A v L’APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’E
      u LIMINATION DE TOUTES LES FORMES
      DE DISCRIMINATION RACIALE
       (GE
         u ORGIE c. FE
                     u DE
                        u RATION DE RUSSIE)


       ORDONNANCE DU 11 DE
                         u CEMBRE 2009

                            Official citation :
 Application of the International Convention on the Elimination of All
  Forms of Racial Discrimination (Georgia v. Russian Federation),
       Order of 11 December 2009, I.C.J. Reports 2009, p. 308




                       Mode officiel de citation :
 Application de la convention internationale sur l’élimination de toutes
les formes de discrimination raciale (Géorgie c. Fédération de Russie),
     ordonnance du 11 décembre 2009, C.I.J. Recueil 2009, p. 308




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-071080-0
                                             No de vente :   968

                                  11 DECEMBER 2009

                                        ORDER




     APPLICATION OF THE INTERNATIONAL
CONVENTION ON THE ELIMINATION OF ALL FORMS
         OF RACIAL DISCRIMINATION
      (GEORGIA v. RUSSIAN FEDERATION)




APPLICATION DE LA CONVENTION INTERNATIONALE
   SUR L’E
         u LIMINATION DE TOUTES LES FORMES
          DE DISCRIMINATION RACIALE
      (GE
        u ORGIE c. FE
                    u DE
                       u RATION DE RUSSIE)




                                  11 DE
                                      u CEMBRE 2009

                                    ORDONNANCE

               308




                              INTERNATIONAL COURT OF JUSTICE

    2009                                      YEAR 2009
11 December
General List
  No. 140                                  11 December 2009


                       CASE CONCERNING APPLICATION
                     OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                              (GEORGIA v. RUSSIAN FEDERATION)




                                                ORDER


               Present : President OWADA ; Vice-President TOMKA ; Judges SHI,
                         KOROMA, AL-KHASAWNEH, BUERGENTHAL, SIMMA, ABRAHAM,
                         KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV, CANÇADO
                         TRINDADE, YUSUF, GREENWOOD ; Registrar COUVREUR.


                   The International Court of Justice,
                  Composed as above,
                  After deliberation,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cles 31 and 79 of the Rules of Court,
                  Having regard to the Order of 2 December 2008, whereby the Presi-
               dent of the Court fixed 2 September 2009 and 2 July 2010 as respective
               time-limits for the filing of a Memorial by Georgia and a Counter-
               Memorial by the Russian Federation,
                  Having regard to the Memorial of Georgia filed within the time-limit
               thus fixed ;
                  Whereas, on 1 December 2009, the Russian Federation filed certain
               preliminary objections regarding jurisdiction ;

               4

309     CONVENTION ON RACIAL DISCRIMINATION (ORDER 11 XII 09)


   Whereas, consequently, under the provisions of Article 79, paragraph 5,
of the Rules of Court, the proceedings on the merits are suspended and a
time-limit must be fixed within which the other Party may present a
written statement of its observations and submissions on the preliminary
objections ;
   Whereas, duly consulted by the President of the Court in accordance
with Article 31 of the Rules of Court, the Parties have agreed on a time-
limit of four months from the filing of the preliminary objections for the
presentation, by Georgia, of its written statement on those objections,

  Fixes 1 April 2010 as the time-limit within which Georgia may present
a written statement of its observations and submissions on the prelimi-
nary objections raised by the Russian Federation ; and

    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eleventh day of December, two thou-
sand and nine, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of Georgia
and the Government of the Russian Federation, respectively.

                                           (Signed) Hisashi OWADA,
                                                       President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071080-0

